DETAILED ACTION
	This Office Action is in response to an RCE, filed 03 September 2021, wherein Claims 1-8, 10-14, 16-19, and 21 are pending and ready for examination
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 September 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 14 June 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

“A method for visualizing network flows between a plurality of machines that execute distributed applications in a network, the method comprising: 
monitoring network flows between the plurality of machines to collect network flow information, wherein each network flow is represented in the collected network flow information as a data tuple comprising values for a plurality of fields; 
presenting, in a graphical user interface, the collected network flow information in order for a user to review and to select a subset of presented network flows for further analysis; 
based on the user's selection of the subset of the presented network flows, aggregating the selected subset of network flows into a plurality of different groups of flows; and 
for each particular group of flows of the plurality of groups: 
generating a set of one or more recommended security rules to apply to the particular group of flows, the set of recommended security rules for the particular group of flows matching on a set of values representing the network flows of the particular group of flows; and 
displaying, in a user interface, an aggregated set of flow records for the particular group of flows along with the set of recommended security rules for a user to select for application to the particular group of flows.”


                The closest prior art all disclose various aspects of the claimed invention, but none of the references disclose the specific claimed sequence of actions/steps performed for each different group based upon the selection and aggregation. Nor would one of ordinary skill in the art find it obvious to bridge any potential combination with the closest prior arts, with any reasonable motivation(s), to arrive at the claimed invention without using hindsight reasoning to produce the motivation(s) to combine the prior arts. Accordingly, Claims 1-8, 10-14, 16-19, and 21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735.  The examiner can normally be reached on IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN A. SPARKS/
Examiner
Art Unit 2459

/Backhean Tiv/Primary Examiner, Art Unit 2459